Per Curiam,
In the court below, this case depended on the determination of disputed questions of fact which had to be submitted to and passed upon by the jury. In submitting these questions the learned trial judge, -in a clear and adequate charge, directed the jury’s attention to the evidence relating to them, and fully instructed them as to the law applicable to the case. The result was a verdict in favor of the defendants, which necessarily implies a determination of the controlling facts adversely to the plaintiff.
Many of the thirty-six specifications are to the rulings of the court during the course of the trial; others are to the charge, etc. We find nothing in any of these specifications that requires special notice. A careful consideration of the record, with special reference to each of them, has failed to convince us that there is any substantial error therein.
If there was any mistake in the trial, it is chargeable, not to the court, but to the jury; and this is not the proper place for the correction of such error, if any exists.
Judgment affirmed.